Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 2/23/21 has been entered.  Claims 1-20 are cancelled.  Claims 21-40 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/21 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following patents: 10963866 10096020 10078833 8712854 has been reviewed and is accepted.  The terminal disclaimer has been accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sean Quinn on 1/5/21. The application has been amended as follows: 
Please replace the claim set dated 2/23/21 with the following set:
--1-20.	(Canceled)  
21. 	(Currently Amended)  A non-transitory computer readable medium having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to perform operations for processing an electronic payment transaction using a combination transaction vehicle, the operations comprising:
receiving, at an issuer processor over an electronic network, transaction information from an acquirer processor;
having an assigned card number that is associated with both of a closed-loop account and an open-loop account, wherein the closed-loop account associated with the assigned card number is affiliated with a closed-loop merchant and the open-loop account associated with the assigned card number is affiliated with a sponsoring network;
evaluating, by the issuer processor, the transaction information to provide a first determination that the transaction information is received from a closed-loop merchant affiliated with the closed-loop account;
evaluating, by the issuer processor, the closed loop account to provide a second determination that the closed-loop account has insufficient resources;
evaluating, by the issuer processor and based on the second determination, the open-loop account to provide a third determination indicating that the open-loop account has sufficient resources or insufficient resources; and
transmitting, by the issuer processor, an authorization or a declination to the acquirer processor over the electronic network, the authorization or the declination based on the first determination, the second determination, and the third determination.

22.	(Currently Amended)  The non-transitory computer readable medium of claim 21, wherein the authorization is transmitted to the acquirer processor based on the third determination indicating that the open-loop account has the sufficient resources.

23.	(Currently Amended)  The non-transitory computer readable medium of claim 21, wherein the declination is transmitted to the acquirer processer based on the third determination indicating that the open-loop account has the insufficient resources.

24.	(Previously Presented)  The non-transitory computer readable medium of claim 21, wherein determining that the transaction information identifies a combination transaction vehicle comprises comparing at least a portion of the transaction information to a plurality of combination transaction vehicle account numbers.

25.	(Previously Presented)  The non-transitory computer readable medium of claim 24, wherein the plurality of combination transaction vehicle account numbers comprise a range of bank identification numbers (BINs).

26.	(Previously Presented)  The non-transitory computer readable medium of claim 24, wherein the plurality of combination transaction vehicle account numbers comprise a range of issuer identification numbers (IINs).

27.	(Previously Presented)  The non-transitory computer readable medium of claim 21, wherein the transaction information further comprises a terminal identifier, and wherein the first determination is made by cross-referencing the terminal identifier to a list of one or more terminal identifiers associated with the closed-loop account.

28. 	(Currently Amended)  A computer-implemented method of processing, by one or more processors, an electronic payment transaction using a combination transaction vehicle, the computer-implemented method comprising:
receiving, by the one or more processors at an issuer
determining, by the one or more processors at the issuerhaving an assigned card number that is associated with both of a closed-loop account and an open-loop account, wherein the closed-loop account associated with the assigned card number is affiliated with a closed-loop merchant and the open-loop account associated with the assigned card number is affiliated with a sponsoring network[[;]];
evaluating, by the one or more processors at the issuer
evaluating, by the one or more processors at the issuer
evaluating, by the one or more processors at the issuer indicating that the open-loop account has sufficient resources or insufficient resources; and
transmitting, by the one or more processors at the issuer

29.	(Currently Amended)  The computer-implemented method of claim 28, wherein the authorization is transmitted to the acquirer processor based on the third determination indicating that the open-loop account has the sufficient resources.

30.	(Currently Amended)  The computer-implemented method of claim 28, wherein the declination is transmitted to the acquirer processer based on the third determination indicating that the open-loop account has the insufficient resources.

31.	(Currently Amended)  The computer-implemented method of claim 28, wherein determining that the transaction information identifies a combination transaction vehicle comprises comparing, by the one or more processors, at least a portion of the transaction information to a plurality of combination transaction vehicle account numbers.

32.	(Previously Presented)  The computer-implemented method of claim 31, wherein the plurality of combination transaction vehicle account numbers comprise a range of bank identification numbers (BINs).

33.	(Previously Presented)  The computer-implemented method of claim 31, wherein the plurality of combination transaction vehicle account numbers comprise a range of issuer identification numbers (IINs).

34.	(Previously Presented)  The computer-implemented method of claim 28, wherein the transaction information further comprises a terminal identifier, and wherein the first determination is made by cross-referencing the terminal identifier to a list of one or more terminal identifiers associated with the closed-loop account.

35.	(Currently Amended)  A system for processing an electronic payment transaction using a combination transaction vehicle, the system comprising:
[[a]]the combination transaction vehicle having an assigned card number that is associated with both of a closed-loop account and an open-loop account, wherein the closed-loop account associated with the assigned card number is affiliated with a closed-loop merchant and the open-loop account associated with the assigned card number is affiliated with a sponsoring network;
a point-of-sale device configured to accept the combination transaction vehicle;
an acquirer processor configured to receive transaction information over an electronic network from the point-of-sale device; and
an issuer processor configured to:
receive, over an electronic network, transaction information from the acquirer processor;
determine that the transaction information identifies [[a]]the combination transaction vehicle
evaluate the transaction information to provide a first determination that the transaction information is received from a closed-loop merchant affiliated with the closed-loop account;
evaluate the closed loop account to provide a second determination that the closed-loop account has insufficient resources;
evaluate, based on the second determination, the open-loop account to provide a third determination indicating that the open-loop account has sufficient resources or insufficient resources; and
transmit an authorization or a declination to the acquirer processor over the electronic network, the authorization or the declination based on the first determination, the second determination, and the third determination.

36.	(Currently Amended)  The system of claim 35, wherein the authorization is transmitted to the acquirer processor based on the third determination indicating that the open-loop account has the sufficient resources.

37.	(Currently Amended)  The system of claim 35, wherein the declination is transmitted to the acquirer processer based on the third determination indicating that the open-loop account has the insufficient resources.

38.	(Previously Presented)  The system of claim 35, wherein determining that the transaction information identifies a combination transaction vehicle comprises comparing at least a portion of the transaction information to a plurality of combination transaction vehicle account numbers.

39.	(Previously Presented)  The system of claim 38, wherein the plurality of combination transaction vehicle account numbers comprise a range of bank identification numbers (BINs).

40.	(Previously Presented)  The system of claim 38, wherein the plurality of combination transaction vehicle account numbers comprise a range of issuer identification numbers (IINs).  -----


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Re-claims 21, 28, and 35, the closest prior art Killian. (20120016799 Al), teach some of the limitations but fails to teach the combination of steps such as “the system comprising:
the combination transaction vehicle having an assigned card number that is associated with both of a closed-loop account and an open-loop account, wherein the closed-loop account associated with the assigned card number is affiliated with a closed-loop merchant and the open-loop account associated with the assigned card number is affiliated with a sponsoring network;
Killian further fails to teach the evaluation of each closed-loop account and open-loop account for funds in order to determine the authorization status.
The combination of the steps render the claims allowable.

The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application are novel and unobvious.  Therefore, the Examiner is allowing the case.
Claims 22-27, 29-34, and 36-40 incorporate the features of claims 21, 28, and 35 through their dependencies, and are allowed for the same reasons given above. 
A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 

January 7, 2022